Citation Nr: 0021350	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  99-05 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1982 to August 
1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).

A hearing was held at the RO in Montgomery, Alabama in 
December 1998.  A transcript of the hearing testimony has 
been associated with the claims file.


REMAND

The veteran contends that he has submitted new and material 
evidence sufficient to reopen his claim for service 
connection for a low back disorder.  However, the Board finds 
that additional development is necessary before it can 
adjudicate the veteran's claim.  A preliminary review of the 
record indicates that the veteran was assigned to an U.S. 
Army Reserve unit following his separation from active duty 
in August 1985.  Specifically, a June 1993 medical report 
from D. A. McLain, M.D. indicates that the veteran reinjured 
his back in June 1988, when he was serving in the Reserves.  
While there are some medical records from that period on 
file, the type of training was not verified.  

The Board also notes that further additional development is 
required before it can adjudicate the veteran's claim.  In 
his March 1996 Statement in Support of Claim (VA Form 21-
4138), the veteran indicated that he had been treated for his 
low back disorder at the Tuscaloosa VAMC in either 1993 or 
1994.  The VA treatment records are deemed to be evidence of 
record, and a determination on the merits of the veteran's 
appeal cannot be made without consideration of that evidence.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO for the following 
action:

1. The RO should contact the 
veteran and inform him of the 
evidence necessary to complete 
his application by advising him 
of the evidence necessary to 
complete his application by 
advising him that he should 
submit all relevant service 
medical records relating to his 
active participation in the U.S. 
Army Reserves.  He should be 
encouraged to submit any 
evidence he has in terms of 
reserve medical records or 
training orders that he might 
have that would verify the 
period of duty in mid 1988.

2. The RO should contact the 
State Adjutant General's Office, 
as well as all other available 
sources, including the National 
Personnel Records Center, if in 
order, and request verification 
of the specific dates of the 
veteran's U.S. Army Reserve 
service, as well as the type of 
duty/training during the time he 
was seen in mid-1988.  If 
possible, it should be 
determined whether this was 
active or inactive duty for 
training.  In this regard, the 
RO should request all related 
relevant service administrative 
records of the veteran related 
to such service if in the 
possession of this office.  Any 
service medical records 
associated with those periods of 
service should be obtained, if 
available, and associated with 
the claims file.  If the search 
for these records should yield 
negative results, documentation 
to that effect should be placed 
in the veteran's claims file.

3. The RO should also obtain all 
pertinent VA treatment records 
pertaining to the veteran, 
specifically including records 
of the veteran's treatment at 
the VA Medical Center in 
Tuscaloosa in 1993 and 1994.

4. When the development requested 
has been completed, the case 
should again be reviewed by the 
RO on the basis of the 
additional evidence.  If the 
benefits sought are not granted, 
the veteran and his 
representative should be 
furnished with a supplemental 
statement of the case, and be 
afforded a reasonable 
opportunity to respond before 
the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




